697 N.E.2d 479 (1998)
In the Matter of Mark W. O'BRIEN.
No. 79S00-9707-DI-399.
Supreme Court of Indiana.
July 24, 1998.
ORDER ACCEPTING RESIGNATION
Comes now Mark W. O'Brien, the respondent in this proceeding, and tenders an Affidavit of Resignation from the practice of law in this state, pursuant to Ind.Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent's affidavit meets the necessary elements of Admis.Disc.R. 23(17), that the resignation should be accepted, and that accordingly, all other proceedings pending in the case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Mark W. O'Brien is accepted. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with provisions of Admis.Disc.R. 23 in order to become eligible for reinstatement.
IT IS, THEREFORE, ORDERED that, by reason of the Order accepting the respondent's resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of the Court is directed to forward notice of the Order in accordance with the provisions of Admis.Disc.R. 23(3)(d), governing disbarment and suspension.